DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



4.	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter. The “computer program product”  recited in claim 8 can be construed as software per se under the broadest reasonable interpretation (BRI). Software per se does not fit within recognized categories of statutory subject matter. 

Examiner Note: Applicant may overcome this rejection by incorporating a “non-transitory computer readable storage medium” into the claim.


	Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim(s) 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to mental processes (which is an abstract idea) without significantly more. The limitations “comparing the value of the input accumulator with the value of the output accumulator at an expiration of the predetermined period of time, and verifying integrity in the source and destination electronic messages over the predetermined period of time when the value of the input accumulator is equivalent to the value of the output accumulator”, as drafted in claims 1, 8,  and 9, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “accumulators, computer program product, apparatus, and control circuitry” nothing in the claim precludes these steps from practically being performed in the mind. For example, but for the recited elements above, these steps encompass a user verifying message digests (i.e. collected data) based on comparison of values.  If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Claims 8 and 9 suffer similar defects mutatis mutandis.
This judicial exception is not integrated into a practical application. In particular, the additional elements recited in the independent claims–i.e. “obtaining and adding” steps are nothing more than insignificant extra-solution activities. See MPEP 2106.05(g) (“An example of post-solution activity is an element that is not integrated into the claim as a whole). Further, the elements (i.e. accumulators, computer program product, apparatus, control circuitry) are recited at a high-level of generality (i.e., as a generic computer elements performing a generic computer functions of 
Dependent claim(s) 2-7, and 10-15 are rejected under 35 U.S.C. § 101 based upon consideration of all of the relevant factors with respect to the claims as a whole.  The claims are held to be ineligible subject matter at least for the reasons presented above with respect to Claims 1 and 9, respectively, because the additional limitations are subject to the same defects of Claims 1 and 15.  Claims 2-7 and 10-15 further recite additional mental steps and/or insignificant extra-solution activities and/or well-understood activities (i.e. counting, comparing, verifying, probability, payment instructions, storing, matching, highlighting, and adding). Moreover, the functions of storing (i.e. adding) and retrieving information in memory are treated as conventional and well-known limitations involving a computer (See MPEP 2106.05(d)). As noted above, the combination of these elements merely defines performing these functions by generic computer components. See also 

Examiner Note: Applicant may overcome this rejection by incorporating subject matter as to how the digest is created such that it would not be feasible to accomplish it mentally.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9.	Claims 1 recites in limitations “adding the input message digest to an input accumulator that accumulates the input message digests….” and “adding the output message digest to an output accumulator that accumulates the output message digests over the predetermined period of time….” However, there is no prior recitation of “input message digests” and “output message digests” in the claim. There is insufficient antecedent basis for these limitations in the claim. 
Claim 9 recites similar limitations and rejected using similar rationales. 
Claim 8 performs a method according to Claim 1 and rejected using the same rationales.

	Claims 2 and 10 recite “a number input message digests” and “a number of output message digests” in limitations. However, it is unclear these “input message digests” and “output message digests” recited are referring to the same input and output messages recited in Claim 1 or different digests, thereby failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 4  recites in the phrase “the same identifier”. However, there is no prior recitation of “an identifier” in the claim or the claim which it depends on. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 1-4, 6, 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkow (US 2007/0174402 A1, hereinafter Tomkow) in view of Hockey (US 2004/0064515 A1, hereinafter Hockey). 

Regarding Claim 1,
Tomkow discloses a method for verifying integrity of electronic messages (Tomkow: ¶ [0014] a system and method for reliably verifying via secure and tamper-proof documentation the content and delivery of an electronic message such as an e-mail, ¶ [0265]), comprising the steps of: 
obtaining an input message digest for a source electronic message (Tomkow: ¶ [0226] a list of the original attachments of the e-mail together with their separate hash values or message digests, ¶ [0230] the system then generates a first hash for the e-mail message and a second hash(es) for any attachments to the body of the receipt and calculates a digital signature for each of the hash(es) using an encryption key known only to the operators of the system, ¶ [0231] encrypted hash is then appended to the end of the message as the "document digital signature", ¶ [0265] sender presents the receipt(s) corresponding to the message to the operators of the system…, detach and decrypt the document digital signature appended to the receipt); 
adding the input message digest to an input accumulator that accumulates the input message digests over a predetermined period of time (Tomkow: ¶ [0233] the system may store the receipt, or both the sender and system can store the receipt, ¶ [0265] detach and decrypt the document digital signature appended to the receipt, ¶ [0183] the system generates and stores a
message digest or digital fingerprint generated from the message body, ¶ [0184] the system generates and stores a hash or message digest for each attachment included in the
message); 
obtaining an output message digest for a destination electronic message (Tomkow: ¶ [0265] the operators generate a hash of the balance of the document, including attachments, also see ¶ [0283]); 
comparing the value of the input accumulator with the value of the output accumulator at an expiration of the predetermined period of time (Tomkow: ¶ [0266] if the current hash value does not match the decrypted hash value, ¶ [0170] overall message digest can be compared by either decrypting the overall message digest received as the digital signature in the purported receipt, also see ¶ [0283]); and 
verifying integrity in the source and destination electronic messages over the predetermined period of time when the value of the input accumulator is equivalent to the value of the output accumulator (Tomkow: ¶ [0267] If the decrypted hash is equivalent to the current hash of the message, the system can, as in step 706, warrant that the information contained in the body of the message is unchanged since the receipt passed through the system, ¶ [0269] If the calculated hash value of a file matches the value included in the receipt, the system can warrant that the file attached to the receipt is identical to that attached to the message as originally delivered, ¶ [0170] the message digests including the digital signature match, then the receipt is an authentic, also see ¶ [0283]). 
However, it is noted that Tomkow does not explicitly disclose:
adding the input message digest to an input accumulator that accumulates the input message digests over a predetermined period of time; 
adding the output message digest to an output accumulator that accumulates the output message digests over the predetermined period of time; 
comparing the value of the input accumulator with the value of the output accumulator at an expiration of the predetermined period of time; and
verifying integrity in the source and destination electronic messages over the predetermined period of time when the value of the input accumulator is equivalent to the value of the output accumulator.
However, Hockey from the same field of endeavor as the claimed invention discloses a
system and a computer-implemented method for automatically and efficiently identifying recurrent mail messages (Hockey: ¶ [0016]), said generated characteristic numerical representation is a message digest, for example generated using a message digest 5 (MDS) algorithm or a hash (Hockey: ¶ [0031], also see ¶¶ [0022-0024]), generating a first digest, for the subject only, a second digest for the message content or separate digests for each body part may be performed (Hockey: ¶ [0099]), generated digest (or digests) is stored in a memory, together with the internet protocol (IP) address of where the message came from, sender information and destination details, and a timestamp to serve as a record of when the message was received (i.e. adding digests to memory) (Hockey: ¶ [0101]), the digest is compared with existing digests stored in memory (Hockey: ¶ [0102]), and the digest should be compared with those of mail messages sent over approximately the previous seven days…, those of mail messages sent over the last seven days, are stored in a cache memory (i.e. predetermined period of time )(Hockey: ¶ [0103]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hockey in the teachings of Tomkow. A person having ordinary skill in the art would have been motivated to do so because as typical spam messages will recur within a short period (Hockey: ¶ [0103]), and a message is likely to be an email worm, especially when the subject line is found to match in most cases and the majority of timestamps are found to lie within a very short period, such as seven days or less (Hockey: ¶ [0114]).

Regarding Claim 2,
Claim 2 is dependent on Claim 1, and the combination of Tomkow and Hockey discloses all the limitations of Claim 1. Tomkow further discloses counting a number of input message digests obtained over the predetermined period of time (Tomkow: ¶ [0183] In step 206, the system generates and stores a message digest or digital fingerprint generated from the message body, ¶ [0184] In step 207, the system generates and stores a hash or message digest for each attachment included in the message, See Fig. 3-20 message digest 1-N); 
counting a number of output message digests obtained over the predetermined period of time (Tomkow: ¶ [0170] overall message digest can be compared by either decrypting the overall message digest received as the digital signature in the purported receipt, ¶ [0283] detaches and decrypts the document digital signature appended to the message. In step 1002, the system generates a hash of the balance of the document, and one for each file attached to the message); 
comparing the number of input message digests with the number of output message digests at the expiration of the predetermined period of time (Tomkow: ¶ [0170] overall message digest can be compared by either decrypting the overall message digest received as the digital signature in the purported receipt, ¶ [0283]); and 
verifying no loss of source electronic messages occurred over the predetermined period of time when the number of input message digests is equal to the number of output message digests (Tomkow: ¶ [0170] If the message digests including the digital signature match, then the receipt is an authentic RPost generated receipt, ¶ [0289] if the hash values do not match, then the operator cannot warrant that the e-mail is authentic, i.e., that the e-mail is an accurate version of an e mail that was received by the system, also see ¶ [0283] If the
document hash( es) matches the decrypted hash( es), then the message and its attachments must have passed through the system). 
However, Tomkow does not explicitly disclose counting a number of input message digests obtained over the predetermined period of time;
counting a number of output message digests obtained over the predetermined period of time;
comparing the number of input message digests with the number of output message digests at the expiration of the predetermined period of time; and
verifying no loss of source electronic messages occurred over the predetermined period of time when the number of input message digests is equal to the number of output message digests.
Hockey further discloses generated digest (or digests) is stored in a memory, together with the internet protocol (IP) address of where the message came from, sender information and (Hockey: ¶ [0101]), the digest is compared with existing digests stored in memory (Hockey: ¶ [0102]), and the digest should be compared with those of mail messages sent over approximately the previous seven days…, those of mail messages sent over the last seven days, are stored in a cache memory (i.e. predetermined period of time ) (Hockey: ¶ [0103]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hockey in the teachings of Tomkow. A person having ordinary skill in the art would have been motivated to do so because as typical spam messages will recur within a short period (Hockey: ¶ [0103]), and a message is likely to be an email worm, especially when the subject line is found to match in most cases and the majority of timestamps are found to lie within a very short period, such as seven days or less (Hockey: ¶ [0114]).

Regarding Claim 3,
Claim 3 is dependent on Claim 1, and the combination of Tomkow and Hockey discloses all the limitations of Claim 1. Tomkow further discloses wherein probability of the input message digest and the output message digest colliding is substantially zero (Tomkow: ¶ [0064] the hash function should be at least weakly collision-free, which means that, given a message x, it is computationally infeasible to find some input y such that H(x)=H(y). The consequence of this is that a would-be forger who knows the algorithm used and the resulting hash value or message digest will nevertheless not be able to create a counterfeit message that will hash to the same number, ¶ [0063] hash function may be one of any well-known hash functions, including MD2, MD5, the Secure Hashing Algorithm (SHA), or other hash functions
which may be developed in the future).


Regarding Claim 4,
Claim 4 is dependent on Claim 1, and the combination of Tomkow and Hockey discloses all the limitations of Claim 1. Tomkow further discloses wherein the source electronic message and the destination electronic message include the same identifier (Tomkow: ¶ [0090] unique identification number is generated for each outgoing message (e.g. based upon a time stamp). This number is stored in a database, ¶ [0093] When Server 14 transmits the message to a recipient's MTA it augments the message's "FROM" field to show the message as having been sent from an address which incorporates the message's unique ID and the identifying number of the sender, ¶ [0206] message notifications will be delivered to a fictional local address at the server. The system will be able to detect these notifications
by a string ( e.g. "rcpt" embedded in their addresses (241), ¶ [0100] transmitted messages
are directed properly system 14 will add an explicit "reply-to:" message header into the message listing the original sender's name and Internet address). 

Regarding Claim 6,
Claim 6 is dependent on Claim 1, and the combination of Tomkow and Hockey discloses all the limitations of Claim 1. Tomkow further discloses storing the input message digest and the output message digest (Tomkow: ¶ [0233] the system may store the receipt, or both the sender and system can store the receipt, ¶ [0265] detach and decrypt the document digital signature appended to the receipt, ¶ [0183] the system generates and stores a message digest or digital fingerprint generated from the message body, ¶ [0184] the system generates and stores a hash or message digest for each attachment included in the message); 
(Tomkow: ¶ [0023] validating the purported copy by comparing the decrypted message digest and the second message digest to determine whether the two message digests match, ¶ [0266]); and 
highlighting one of the input message digest or the output message in an event that there is no corresponding match (Tomkow: ¶ [0266] if the current hash value does not match the decrypted hash value, then the system generates a report stating that RPost cannot authenticate the receipt as an accurate record of the delivery or the contents of the message). 
Regarding Claim 8,
Tomkow discloses a computer program product comprising computer readable instructions which, when loaded onto a computer, configure the computer to perform (Tomkow: ¶ [0293] methods and techniques taught herein can be programmed into servers and other computers, and computer programs implementing the invention can be written onto computer readable media including but not limited to CD ROMs, RAM, hard drives), and discloses all the limitations of Claim 8, in combination with Hockey, as discussed in Claim 1. Therefore, Claim 8 is rejected using the same rationales as in Claim 1.

Regarding Claim 9,
Tomkow discloses an apparatus for verifying integrity of electronic messages, comprising control circuitry configured to (Tomkow: ¶ [0293] methods and techniques taught herein can be programmed into servers and other computers, ¶ [0014] system and method for reliably verifying via secure and tamper-proof documentation the content and delivery of an electronic message such as an e-mail) and discloses all the limitations of Claim 9, in combination 

Regarding Claim 10,
Claim 10 is dependent on Claim 9, and the combination of Tomkow and Hockey discloses all the limitations of Claim 9. The combination of Tomkow and Hockey discloses all the limitations of Claim 10 as discussed in Claim 2. Therefore, Claim 10 is rejected using the same rationales as in Claim 2.

Regarding Claim 11,
Claim 11 is dependent on Claim 9, and the combination of Tomkow and Hockey discloses all the limitations of Claim 9. The combination of Tomkow and Hockey discloses all the limitations of Claim 11 as discussed in Claim 3. Therefore, Claim 11 is rejected using the same rationales as in Claim 3.
Regarding Claim 12,
Claim 12 is dependent on Claim 9, and the combination of Tomkow and Hockey discloses all the limitations of Claim 9. The combination of Tomkow and Hockey discloses all the limitations of Claim 12 as discussed in Claim 4. Therefore, Claim 12 is rejected using the same rationales as in Claim 4.

Regarding Claim 14,
Claim 14 is dependent on Claim 9, and the combination of Tomkow and Hockey discloses all the limitations of Claim 9. The combination of Tomkow and Hockey discloses all the limitations .

14.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkow (US 2007 /0174402 A1, hereinafter Tomkow) in view of Hockey (US 2004/0064515 A1, hereinafter Hockey) and further in view of Crosson Smith (US 2005/0177495 A1, hereinafter Smith).

Regarding Claim 5,
Claim 5 is dependent on Claim 1, and the combination of Tomkow and Hockey discloses all the limitations of Claim 1. Tomkow and Hockey do not disclose wherein the source electronic message and the destination electronic message are one of a payment instruction or a payment instruction in a batch file. 
However, Smith from the same field of endeavor as the claimed invention discloses above limitation, for example, payment management system for obtaining an approval of an electronic fund transfer (EFT) disbursement file…, an electronic fund transfer submission module for generating a digest (Smith: [Abstract], also see ¶ [0021]), transferring the digest to the remote system, receiving an authorization response from the remote system, and transferring an electronic funds submission to the payments processor. The electronic funds submission comprising the EFT disbursement file and at least a portion of the authorization response comprising the digest (Smith: ¶ [0021]), and preparing the EFT disbursement file 86 in the applicable BACS format which may include any of a single batch, multiple batch, and bureau submission format (Smith: ¶ [0090]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smith in the teachings of Tomkow. A person having ordinary skill in the art would have been motivated to do so because the process can (Smith: ¶ [0112], also see ¶ [0113]).

Regarding Claim 13,
Claim 13 is dependent on Claim 9, and the combination of Tomkow and Hockey discloses all the limitations of Claim 9. The combination of Tomkow, Hockey and Smith discloses all the limitations of Claim 13 as discussed in Claim 5. Therefore, Claim 13 is rejected using the same rationales as in Claim 5.

15.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkow (US 2007 /0174402 A1, hereinafter Tomkow) in view of Hockey (US 2004/0064515 A1, hereinafter Hockey) and further in view of Palliyil et al. (US 2009/0019547 A1, hereinafter Palliyil).

Regarding Claim 7,
Claim 7 is dependent on Claim 1, and the combination of Tomkow and Hockey discloses all the limitations of Claim 1. The combination Tomkow and Hockey further discloses wherein in the event that the output message digest will be obtained after the expiration of the predetermined period of time, the method further comprises: adding the input message digest to a further accumulator; and verifying integrity when the value of the input accumulator is equivalent to a sum of the value of the output accumulator and the further accumulator.
However, Hockey discloses characteristic numerical representation is stored in cache memory. Further preferably, the maximum number of characteristic numerical representations i.e. adding the input message….) (Hockey: ¶ [0039]), and the digest should be compared with those of mail messages sent over approximately the previous seven days (Hockey: ¶ [0103]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hockey in the teachings of Tomkow. A person having ordinary skill in the art would have been motivated to do so because use of cache memory to store recent characteristic numerical representations allows the database of characteristic
numerical representations to be searched more quickly (Hockey: ¶ [0039]), and a message is likely to be an email worm, especially when the subject line is found to match in most cases and the majority of timestamps are found to lie within a very short period, such as seven days or less (Hockey: ¶ [0114]).
However, Tomkow and Hockey do not explicitly disclose: wherein in the event that the output message digest will be obtained after the expiration of the predetermined period of time, the method further comprises, and verifying integrity when the value of the input accumulator is equivalent to a sum of the value of the output accumulator and the further accumulator.
However, Palliyil from the same field of endeavor as the claimed invention discloses methods, apparatus and computer programs for identifying vulnerabilities to viruses of hacking. Hash values are computed and stored for resources stored on systems within a network
(Palliyil: [Abstract]), one or more repositories 400 storing data on behalf of the local server itself and on behalf of the other data processing systems 70 in the local area network 10. In particular, the pool server's repositories 400 store hash values for files stored on each of the data processing systems within the LAN which files have been classified as virus-free (Palliyil: ¶ [0053]), and upon expiry of a predefined time interval for virus scans or when initiated by user actions, the message  (i.e. output message digest will be obtained after the expiration of the predetermined period of time and verifying integrity…) (Palliyil: ¶ [0062]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Palliyil in the teachings of Tomkow. A person having ordinary skill in the art would have been motivated to do so because determination that no files have changed since the previous virus scan, together with the previous determination that all files are virus free, has been used to determine that no files currently require virus scanning and a virus check has been performed without execution of a full virus scan for any resources (Palliyil: [0064]).

Regarding Claim 15,
Claim 15 is dependent on Claim 9, and the combination of Tomkow and Hockey discloses all the limitations of Claim 9. The combination of Tomkow, Hockey and Palliyil discloses all the limitations of Claim 15 as discussed in Claim 7. Therefore, Claim 15 is rejected using the same rationales as in Claim 7.



 Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-10044583-B2
US-7308578-B2
US-8732044-B2
US-20140218191-A1
US-20180101530-A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494


/Jeremy S Duffield/Primary Examiner, Art Unit 2498